Order entered February 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00186-CV

 IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Relator


                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-13467

                                          ORDER
       The Court has before it the petition for writ of mandamus filed by relator, Texas

Department of Family and Protective Services. The Court requests that Real Party in Interest

and Respondent file any responses to the petition for writ of mandamus by March 3, 2014.




                                                    /s/   ADA BROWN
                                                          JUSTICE